Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered February 11, 2010, among other things, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree.
Defendant was charged in an indictment with multiple drug-related crimes and, after a jury was unable to render a verdict, a mistrial was declared and a new trial was scheduled. Prior to the commencement of the new trial, defendant pleaded guilty to criminal sale of a controlled substance in the fourth degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to IV2 years in prison, to be followed by IV2 years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.